The opinion of the Court was delivered by
Rogers, J.
Justices of the peace are incompetent, on the ground of interest, to grant an order for the removal of a pauper from his own township to another. Overseers of Washington v. Overseers of Beaver, (3 Watts & Serg. 548). This decision was made on the Act of 1836, in accordance with a similar decision, 1 Yeates 251; 2 Dall. 213, on a similar statute. It is, however, said that the 4th section of the Act of 1810, which provides “ that upon an appeal from two justices, no deficiency of form or substance in the record or proceedings returned, nor any mistake in the form or name of the action, shall prejudice either party in the court to which the appeal shall be made,” remedies the defect. But the objection is not to the record or proceedings returned, but to the jurisdiction of the justice, on the ground that it is against natural justice to make a man a judge in his own cause. And this principle cannot be dispensed with, except in a case of necessity or by authority of express wrords in the statute, neither of which can be pretended here.
Proceedings affirmed.